Citation Nr: 1425149	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a low back disorder classified as lumbar disc syndrome. 

2.  Entitlement to an initial disability rating in excess of 20 percent for a right knee disorder classified as right knee ligament cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to November 1996.  This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of September 2007 from the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for the low back and right knee disorders and assigned initial ratings of 20 percent disabling for each.  In December 2010, the Board remanded these issues to the originating agency.  The case has been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  For the period prior to January 25, 2011, the Veteran's low back disability was manifested by limitation of motion, but forward flexion was not limited to 30 degrees or less; the low back disability did not result in ankylosis; the lower extremity symptoms were attributed to neuropathy not associated with the low back disability; and incapacitating episodes necessitating bed rest occurred once in a year.

2.  For the period beginning January 25, 2011, the Veteran's low back disability has been manifested by limitation of motion with forward flexion limited to 30 degrees with repetitive testing, but the low back disability has not resulted in ankylosis, any incapacitating episodes necessitating bed rest prescribed by a physician, or any neurological impairment.

3.  Throughout the period of the appeal, the Veteran's right knee disability has been manifested by limitation of flexion to, at worst, 100 degrees with some locking; the disability has not been productive of limitation of extension, ankylosis, or frequent episodes of locking, pain and effusion into the joint.


CONCLUSIONS OF LAW

1.  Prior to January 25, 2011, the criteria for a rating in excess of 20 percent for the  low back disorder were not met; on and after January 25, 2011, the criteria for a 40 percent rating, but not higher, for the low back disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for an initial disability rating in excess of 20 percent for the right knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5256-5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding his claims in a February 2007 letter, prior to the September 2007 rating decision on appeal.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in January 2011 and January 2012.  The Veteran has not asserted, and the evidence of record does not show, that either low back disability or right knee disability has increased significantly in severity since these most recent examinations.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Low Back

A September 2007 rating decision awarded service connection for the Veteran's low back disability, characterized as lumbar disc syndrome, and a 20 percent rating was assigned, effective January 16, 2007, the date receipt of the Veteran's claim.  The Veteran perfected an appeal of the initial rating assigned.  

The Veteran's low back disability rating is assigned under Diagnostic Code 5242.  Degenerative arthritis of the spine is to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2013) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2013) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2013) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  

Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Veteran was afforded a VA examination in August 2007.  He reported stabbing pain in his lumbar spine area, but confirmed that he had no pain that goes down into his legs.  The Veteran described this pain as constant, without flare-ups.  The examiner noted that there were no associated symptoms such as bowel, bladder or erectile dysfunction associated the with the lumbar spine disability.  The Veteran reported no problem with balance or steadiness, no falls, and the ability to do all of his daily activities with no problem.  The Veteran was not working at the time of this examination, as he had not been released to return to work.  Physical examination revealed normal gait and stature, with slight tenderness over the L3-5 spinous processes and in the paraspinal muscles.  Range of motion testing revealed forward flexion to 78 degrees with pain noted at the end of motion, extension to 38 degrees with pain at the end, left lateral flexion to 33 degrees and right lateral flexion to 39 degrees, and left and right lateral rotation to 40 degrees on both sides with pain at the end.  The examiner noted that repetitious use produced an increase in pain at the end of all movements.  The Veteran had full motor function of the lower extremities.  August 2007 MRI showed a far lateral focal disc protrusion at L4-5, which was superimposed on a mild broad-based disc bulge, which was noted to result in moderate to severe left lateral recess stenosis.  Mild left foraminal stenosis was also noted.

Following this examination, clinical records show that the Veteran experienced increased symptoms of his back disability in approximately March 2008.  He sought emergency treatment in May 2008 and was hospitalized due to pain and limited ambulation.  Degenerative disc disease was diagnosed and lower leg symptoms were noted.  No range of motion or sensory testing is evident in the record.  A June 2008 clinical note shows degenerative disc disease at L4-5 with radicular pain in the left leg since January 2008.  The Veteran again sought emergency care in July 2008 after a fall, which exacerbated his back symptoms.  He reported numbness in his left lower extremity at that time.  A January 2009 EMG report shows that the Veteran had neuropathy, but testing was negative for lumbar radiculopathy.

The Veteran was again afforded a VA examination in January 2011.  The Veteran reported his history, including severe exacerbation of his back pain starting in 2007 including hospitalization.  The Veteran reported that he had to stop working for a time.  He returned to work in 2009 driving a delivery truck, and was working at the time of the VA examination, although he was required to take four days off the week prior to the examination due to back pain.  The Veteran reported that these flare-ups may last two to four weeks and occur less than once per year.  The examiner characterized this episode as a single incapacitating episode during the prior year.  The Veteran reported daily, dull, constant pain in the lumbar spine with sharp pains during muscle spasm.  The Veteran reported sharp radiating pain into his left leg.  Physical examination revealed normal posture, but abnormal gait due to limping.  The Veteran reported that his right leg was weaker causing the limp.  No ankylosis of the spine was observed and no spasm was present on examination.  Forward flexion was 0 to 45 degrees, extension 0 to 25 degrees, left and right lateral flexion 0 to 25 degrees, left lateral rotation 0 to 25 degrees, and right lateral rotation 0 to 30 degrees.  Following repetitive motion, forward flexion was limited 0 to 30 degrees, extension 0 to 20 degrees, left and right lateral flexion 0 to 25 degrees, left lateral rotation 0 to 25 degrees, right lateral rotation 0 to 30 degrees.  Sensory examination revealed abnormalities in both the right and left lower extremities.  Vibration was absent on the right from the leg to knee and on the left from the leg to thigh.  Position sense was absent on the right from leg to thigh and in the left foot.  There was decreased pinprick on the right leg and left leg to knee.  Light touch was decreased on the right from leg to thigh and on the left in the entire leg.  There was no dysesthesias in either lower extremity.  The examiner noted the Veteran's report that his back was doing well until just three weeks prior to the examination at which time his symptoms worsened.  The examiner opined that the lumbar spine caused no effects on the Veteran's employment and no problem with usual daily activities.

In February 2011, the VA examiner submitted an addendum opinion into the record related to the lower extremity symptoms.  The examiner opined that the Veteran's leg problems are likely neuralgia and are less likely than not related to the lumbar spine disability.  The rationale for this opinion was that the symptoms did not manifest for fifteen years, and the symptoms are of a type of pain more compatible with nerve pain.  Further, the Veteran was afforded a peripheral nerves examination in January 2012.  The examiner noted that demyelating neuropathy of the sural nerve had been confirmed by EMG in October 2008.  The examiner also noted the Veteran's complaint of pain radiating from his low back primarily into the left leg.  This pain is triggered by sudden movements, sneezing, and bending over.  Physical examination and testing, however, were largely normal.  No abnormalities, including paralysis, of the any of the nerves were found.  The examiner also noted that the Veteran reported no radicular symptoms in the prior six months, that he was back to work full time as a mechanic and welder, and that he is off of medications.  There were no findings suggestive of lumbar radiculopathy in this report.

There is no additional evidence showing range of motion or other symptoms related to the Veteran's lumbar spine disability.  

Prior to the Veteran's January 2011 VA examination, there is no evidence showing  forward flexion of the lumbar spine of 30 degrees or less, or evidence of ankylosis of any sort.  Prior to January 25, 2011, therefore, there is simply no basis upon which VA can award a rating in excess of 20 percent for the Veteran's lumbar spine disability.  Moreover, there are no neurologic abnormalities for which separate ratings could be granted.  The Board has considered the rating criteria pertaining to arthritis, to intervertebral disc syndrome, and to related neurological disorders.  Under none of these rating criteria is there evidence to suggest that a rating in excess of 20 percent for the Veteran's lumbar spine is warranted prior to January 25, 2011.

The January 25, 2011, VA examination report, however, shows that with repetitive motion testing, the Veteran's forward flexion was limited to 30 degrees.  There was no evidence suggestive of ankylosis, such that a 50 or 100 percent rating is not warranted.  Forward flexion limited to 30 degrees does warrant a 40 percent rating under the general rating formula for disease and injuries of the spine.  The Board has considered the rating criteria pertaining to arthritis, to intervertebral disc syndrome, and to related neurological disorders.  Under none of these rating criteria is there evidence to suggest that a rating in excess of 40 percent for the Veteran's lumbar spine is warranted from January 25, 2011, to the present.  Moreover, while the Board recognizes that the Veteran has reported pain and numbness particularly in the left lower extremity, the evidence of record shows that lumbar radiculopathy is not present and the Veteran's lower extremity symptoms are attributable to neuropathy not associated with the lumbar spine disorder.  There has also been no showing of symptoms such as bowel or bladder impairment.  Thus, there are no neurologic abnormalities for which separate ratings could be granted.

For these reasons, the Board finds that a rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted for the period prior to January 25, 2011, and a rating of 40 percent, but not higher, for the period from January 25, 2011, is warranted.

Right Knee

A September 2007 rating decision awarded service connection for the Veteran's right knee disability, and a 20 percent rating was assigned, effective January 16, 2007, the date of the Veteran's claim.  The Veteran perfected an appeal as to the initial rating assigned.  

The Veteran's right knee disability is characterized as right knee ligament cyst and is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board will examine the claim under all applicable rating criteria pertaining to the knee.

Ankylosis of the knee warrants ratings between 30 and 60 percent depending on the degree of motion in which the ankylosis occurs.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Impairment of the tibia and fibula warrants a 10 percent rating for malunion with slight knee or ankle disability; a 20 percent rating with moderate knee or ankle disability; a 30 percent rating with marked knee or ankle disability; and a 40 percent rating for nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5263. 
 
The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

The Veteran first sought treatment in a Kansas City VA primary care clinic in February 2007, at which time he reported a long history of pain in his knees, which had increased over the last several years.  In May 2007, the Veteran reported symptoms in his knees worsening over the prior few months and reported symptoms consistent with locking with episodic swelling and feelings of instability with occasional giving way.  In early May 2007, he lacked 1 degree of full extension.  In mid-May 2007, active range of motion of the right knee was noted as 20 to 110 degrees.  On physical examination, he was reported as stable to varus and valgus stress.  Later the same month a follow-up visit report shows a description of improvement in pain and increased strength following physical therapy.  This consultation note shows that he denied incidents of increased pain, catching or locking, and that activities were not prevented by knee pain.  Range of motion was noted as having limited flexion to 110 degrees on the right.  No effusion or warmth was noted, although the knee had pain and mild crepitus.  Varus and valgus stress was normal and there was no guarding.

On VA examination in August 2007, the Veteran reported pain at a level 5 on a scale of 10, with worsening while lying down, sometimes awakening him when it reaches a level of 10 out of 10.  He reported muscle spasms that prevent him from straightening his leg from a flexed position due to pain.  The Veteran confirmed that there is no use of crutches, brace, cane or corrective shoes.  He reported no episodes of dislocation or recurrent subluxation.  Physical examination revealed the Veteran walking with a normal gait.  Flexion was to 112 degrees with pain at the end.  Extension was to 0 degrees.  His knee was stable.  Parapatellar tenderness was noted.  The examiner noted the normal results of a May 2007 MRI, a copy of which is in the claims file.

Ongoing clinical records show periodic reports of pain in the knees, but very little as to physical examination findings.  

The most recent VA examination occurred in January 2011.  The Veteran reported pain at a level of 5 to 6 on a scale of 1 to 10.  He reported that a cold pad helps with "horrible pain" in the right knee one to two times per week.  Physical examination revealed crepitus and tenderness.  Flexion was limited to 110 degrees, with pain at 110 degrees.  Repetition further limited flexion to 100 degrees.  Extension was to 0 degrees.  The examiner noted that there was no instability, but that there was locking of the meniscus joint.  Mild weakness was also observed.  The examiner diagnosed right knee strain with mild limitation of flexion.  The examiner opined that the knee disability does not affect the Veteran's job or daily activities, and does not cause weakened movement, recurrent subluxation, instability, fatigability, or incoordination.

In sum, the Veteran is not entitled to more than a disability rating of 20 percent for the right knee.  A 20 percent rating is the maximum rating provided for frequent episodes of locking.  The disability is also manifested by limitation of flexion, but the evidence shows that the Veteran does not have sufficient limitation of flexion to warrant more than a 10 percent rating.  The Veteran's right knee flexion was noted, at worst, to be to 100 degrees after repetitive motion, with pain beginning at 100 degrees.  Separate ratings are not authorized on the basis of locking and limitation of flexion because the impairment contemplated under Diagnostic Codes 5260 and 5258 overlaps.  The Board observes that the Veteran is presently rated under the criteria for recurrent subluxation or lateral instability; however, the objective medical evidence shows that the disability is not manifested by subluxation or lateral instability.  On examination, the ligaments were consistently noted as stable.

Although limitation of extension to 20 degrees was noted in mid-May 2007, earlier in May 2007, extension was only lacking one degree and extension was found to be full on the VA examinations provided in response to this claim.  Therefore, the Board finds that the disability does not warrant a separate compensable rating for limitation of extension. 

The Board has also considered the Veteran's complaints of pain and finds that they are consistent with the symptoms found on examination.  He has been compensated for this painful motion in the 20 percent rating presently assigned for his knee.  

The Board further notes that symptomatic removal of semilunar cartilage has not been shown in the record.  (Diagnostic Code 5259).  Additionally, the medical evidence has not demonstrated any ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has considered whether there is any other basis for granting a higher rating for the right knee for any portion of the period on appeal, but has found none.  The Veteran's claim for a rating in excess of 20 percent for the right knee must, therefore, be denied.

Additional Considerations - All Claims

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned under any applicable diagnostic code for the disability ratings determined above.  

Consideration has been given to assigning a staged rating or further staged rating for the disabilities decided herein.  Staged ratings have been assigned for the lumbar spine disability as appropriate, however, with regard to the right knee claim, as explained above, the criteria for a higher or separate rating for the knee disability have not been met for any portion of the period of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected low back and right knee disabilities, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor his representative has suggested that a TDIU is warranted in this case.  Moreover, while the 2007 VA examiner noted that the Veteran was on a temporary stoppage from work due to back pain, there was no indication that he would not return to work or was unemployable.  The record later clearly reveals that he continued working and no suggestion has been made that his lumbar spine renders him unemployable.  With regard to the right knee, the January 2011 VA examiner reported that the Veteran's right knee disability does not adversely impact his job or activities of daily living.  The 2007 VA knee examination noted a normal gait and gave no indication that his knee prevented him from working.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected low back disability and/or right knee disability, the Board finds that the issue of entitlement to a TDIU based on the disabilities at issue has not been raised in this case.


ORDER

The Board having determined that the Veteran's low back disability warrants 20 percent prior to January 25, 2011, and a 40 percent rating from January 25, 2011, to the present, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.
 
An initial disability rating in excess of 20 percent for a right knee disorder classified as right knee ligament cyst is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


